        Case 5:18-cv-01983-LCB Document 29 Filed 02/26/19 Page 1 of 7                     FILED
                                                                                 2019 Feb-26 PM 02:48
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

 NUCLEAR DEVELOPMENT LLC, )
                          )
     Plaintiff,           )
                          )
 v.                       )
                                                   Case No.: 5:18-CV-01983-LCB
                          )
 TENNESSEE VALLEY         )
 AUTHORITY,               )
                          )
     Defendant.           )
                          )


                  DEFENDANT'S REPLY IN SUPPORT OF
                     MOTION TO STAY DISCOVERY

      Defendant Tennessee Valley Authority (“TVA”) submits this reply in support

of its Motion to Stay Discovery (Doc. 25). The motion is due to be granted under

controlling decisions from the Eleventh Circuit.

      Other judges in this District have repeatedly recognized that it is appropriate

under controlling Eleventh Circuit precedent to stay discovery while a Rule 12(b)(6)

motion to dismiss is pending. As stated by Judge Lynwood Smith, “it appears that

the only proper course, when presented with a request to stay discovery pending

resolution of a motion to dismiss, is to grant the stay.” Hall v. Thomas, 753 F. Supp.

2d 1113, 1121 n.20 (N.D. Ala. 2010) (citing Chudasama v. Mazda Motor Corp., 123

F.3d 1353, 1366 (11th Cir. 1997)) (emphasis in original); see also Weakley v. Eagle

                                          1
         Case 5:18-cv-01983-LCB Document 29 Filed 02/26/19 Page 2 of 7



Logistics, 2017 WL 4838862, at *1 (N.D. Ala. Aug. 10, 2017) (H. Johnson, J.) (“The

Eleventh Circuit recognizes the need to resolve dispositive motions that may dismiss

nonmeritorious claims before discovery begins, avoiding unnecessary costs to the

litigants and to the court system.” (internal quotations and brackets omitted)).

      Although Plaintiff labors mightily to distinguish the controlling Eleventh

Circuit cases cited by TVA in its motion that compel entry of the stay, that effort

comes up short. This is not the first time that a plaintiff has tried, by citing decisions

from other districts, to convince a judge in this District that Chudasama does not

mean what it says. In Weaver v. Nat’l Better Living Ass’n, 2014 WL 1621951, at *1

(N.D. Ala. April 22, 2014) (copy attached as Exhibit A), Judge Hopkins cited a long

string of Eleventh Circuit cases relying on Chudasama for the proposition that

discovery should routinely be stayed pending disposition of a motion to dismiss. As

recognized by Judge Hopkins, “[t]he Eleventh Circuit has consistently held that

‘[f]acial challenges to the legal sufficiency of a claim or defense, such as a motion

to dismiss based on failure to state a claim for relief, should . . . be resolved before

discovery begins.’” Id. (quoting Redford v. Gwinnett Cty. Jud. Circuit, 350 Fed.

App’x 341, 346 (11th Cir. 2009)). Judge Hopkins also rejected the very argument

that Plaintiff makes here, namely, that Chudasama and its progeny stand only for

the proposition that “courts should not delay ruling on a likely meritorious motion

to dismiss while undue discovery costs mount.” (Doc. 27 at 6 (internal quotations

                                            2
        Case 5:18-cv-01983-LCB Document 29 Filed 02/26/19 Page 3 of 7



omitted)). In swatting away that frivolous argument, Judge Hopkins noted—“the

Eleventh Circuit has consistently, and recently, interpreted [Chudasama] much more

broadly, and has never interpreted it in the manner suggested by the plaintiff.”

Weaver, 2014 WL 1621951, at *1.

      Plaintiff submits a smorgasbord of arguments in its brief, but none of them

comes close to overriding the controlling Eleventh Circuit case law that compels

entry of the stay. For example, Plaintiff relies on a New York district court case for

the proposition that the pendency of a motion to dismiss does not provide good cause

for the stay of discovery (Doc. 27 at 3), but the Eleventh Circuit has rejected that

argument. As the Eleventh Circuit has held, “‘any legally unsupported claim that

would unduly enlarge the scope of discovery should be eliminated before the

discovery stage, if possible.’” Moore v. Potter, 141 Fed. App’x 803, 808 (11th Cir.

2014) (quoting Chudasama, 123 F.3d at 1368).

      There is also no basis for Plaintiff’s suggestion that the motion to stay

discovery should be denied because TVA’s motion to dismiss presents questions of

fact or mixed questions of fact and law. In its opposition to the motion to dismiss,

Plaintiff insists that one of its averment in the complaint—that it was not required to

obtain NRC approval for TVA to transfer the Bellefonte Site to it—must be taken as

true. (Doc. 28 at 3-4). But that averment is a naked legal conclusion. Plaintiff

ignores the settled law that legal conclusions contained in a complaint are to be

                                          3
        Case 5:18-cv-01983-LCB Document 29 Filed 02/26/19 Page 4 of 7



ignored by a court considering a motion to dismiss. Indeed, the Eleventh Circuit has

recognized that “[t]he Supreme Court has held that ‘the tenet that a court must accept

as true all of the allegations contained in a complaint is inapplicable to legal

conclusions.’” Chapman v. U.S. Postal Serv., 442 Fed. App’x 480, 482 (11th Cir.

2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

      TVA has established in its motion to dismiss that there are no material

disputed facts that preclude dismissal of the case. In establishing the absence of any

factual dispute, TVA’s motion relies only on the essential, straightforward facts as

pleaded in the complaint (including documents attached to the complaint) and facts

about which the Court can take judicial notice. Indeed, those are the only types of

facts that the Court can consider on a motion to dismiss. See Weaver, 2014 WL

1621951, at *2. This Court will readily see that no amount of discovery can alter

the basic facts that compel dismissal of the case, which provides additional support

for entry of the discovery stay. See Patterson v. U.S. Postal Serv., 901 F.2d 927,

929 (11th Cir. 1990).

      Plaintiff’s contention that “the normal flow of preparing the case” will be

disrupted by a stay again is completely inconsistent with Eleventh Circuit precedent.

(Doc. 27 at 7). As the Eleventh Circuit has made crystal clear, “‘neither the parties

nor the court have any need for discovery before the court rules on the motion [to

dismiss].’” Carter v. DeKalb Cty., Ga., 521 Fed. App’x 725, 728 (11th Cir. 2013)

                                          4
        Case 5:18-cv-01983-LCB Document 29 Filed 02/26/19 Page 5 of 7



(quoting Chudasama, 123 F.3d at 1367). Furthermore, Plaintiff’s argument that it

will be prejudiced by a stay because it might not be able to complete discovery by

the discovery deadline is nonsensical—the Court has not even entered a scheduling

order yet.

      The bottom line is this: the series of Eleventh Circuit cases beginning with

Chudasama provides a clear and consistent directive that discovery should be stayed

while a motion to dismiss is decided. Accordingly, this Court should enter the stay.


                                             Respectfully submitted,


                                             s/ Matthew H. Lembke
                                              Matthew H. Lembke
                                             Attorney for Defendant

                                             OF COUNSEL

                                             Matthew H. Lembke
                                             Bradley Arant Boult Cummings LLP
                                             1819 Fifth Avenue North
                                             Birmingham, AL 35203-2119
                                             Telephone: (205) 521-8000
                                             Facsimile: (205) 521-8800

                                             David D. Ayliffe
                                             Steven C. Chin
                                             OFFICE OF THE GENERAL
                                             COUNSEL
                                             Tennessee Valley Authority
                                             400 West Summit Hill Drive, WT6
                                             Knoxville, Tennessee 37902
                                             Telephone: (865) 632-3052

                                         5
Case 5:18-cv-01983-LCB Document 29 Filed 02/26/19 Page 6 of 7



                                 ddayliffe@tva.gov
                                 scchin@tva.gov




                             6
        Case 5:18-cv-01983-LCB Document 29 Filed 02/26/19 Page 7 of 7



                         CERTIFICATE OF SERVICE

      I hereby certify that on February 26, 2019, a true and correct copy of the
foregoing was filed electronically with the Clerk of Court using the CM/ECF system,
which will send electronic notification of such filing to all counsel of record:

                               Caine O’Rear, III
                               HAND ARENDALL HARRISON SALE, LLC
                               Post Office Box 123
                               Mobile, Alabama 36601
                               corear@handarendall.com

                               Edward Shane Black
                               HAND ARENDALL LLC
                               102 South Jefferson Street
                               Athens, Alabama 35611
                               sblack@handarendall.com

                               Larry David Blust
                               HUGHES SOCOL PIERS RESNICK DYM, LTD.
                               70 West Madison Street, Suite 4000
                               Chicago, Illinois 60602
                               lblust@hsplegal.com


                                      s/ Matthew H. Lembke
                                         OF COUNSEL




                                        7
